Citation Nr: 1751592	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 2004 to July 2004 and from September 2005 to February 2006, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.

The Board remanded this case for additional development in April 2016 and again in January 2017.  

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran seeks service connection for a sleep disorder, which he claimed as sleep apnea.  A November 2006 VA treatment record shows that the Veteran reported difficulty sleeping since returning from his deployment to Qatar in January 2006.  He was diagnosed with insomnia.  During a May 2007 post-deployment health reassessment, the Veteran reported problems sleeping since his deployment.

Subsequent VA treatment records are silent as to complaints of insomnia, although insomnia continued to be listed on problem lists.  The record lacks complaints or treatment related to sleep apnea.

The Veteran was afforded a VA Gulf War General Medical Examination in June 2013 which did not discuss the Veteran's claimed sleep disorder.  No signs or symptoms of an undiagnosed illness were found.  In a July 2013 addendum opinion, a VA examiner noted that the Veteran had no diagnosis of sleep apnea and declined to offer an opinion without a known diagnosis of sleep apnea.

At a July 2014 PTSD examination, the Veteran was diagnosed with a mental disorder of alcohol abuse unrelated to his military service.  For a May 2016 medical opinion, a VA psychologist reviewed the claims file and apparently interviewed the Veteran.  The Veteran reported that he continued to have problems sleeping and occasionally napped during the day.  He also reported using alcohol to aid in sleep though he admitted that the alcohol interfered with his sleep pattern and he did not wake feeling as if he had had a good night's sleep.  The examiner stated that medical studies show that alcohol use prior to bedtime limits the amount of deep sleep an individual gets and exacerbates symptoms of insomnia which can produce a feeling of fatigue or tiredness the next day.  He also noted that the Veteran's occasional naps could disrupt his normal sleep patterns.  No service-connected disability was found.

On remand, the Veteran was afforded another VA examination for mental disorders on March 8, 2017.  The Veteran reported fragmented sleep in increments of one hour, early waking, and occasional daytime sleeping.  He reported using Benadryl to sleep and drinking up to a half liter of whiskey daily from Thursday to Sunday. He reported that he'd started drinking at age 18 and was unable to sleep and felt anxious when not drinking.  Chronic sleep impairment was the only mental health symptom present, and alcohol use disorder was diagnosed.  The examiner noted that sleep disturbances are neuropsychiatric symptomatology commonly found in individuals with the established mental diagnosis of alcohol use disorder.  The examiner could not opine regarding sleep apnea, as the record contained no medical evidence of the disorder.

A March 14, 2017 VA examination diagnosed the Veteran with obstructive sleep apnea based on a sleep study done the same day.  The Veteran reported a history of snoring and daytime hypersomnolence.  The examiner cited a lack of complaints, diagnosis, and therapy and the 11 year gap between separation and diagnosis in the opinion that found no nexus to service.

A July 2017 medical opinion noted that 'insomnia' is not a formal clinical diagnosis, and the Veteran did not meet the DSM-5 criteria for an insomnia disorder.  The examiner stated that the Veteran's insomnia was a symptom of his obstructive sleep apnea.  The examiner also noted that in the past few years, the "relationship between insomnia and psychiatric disorders has come to be viewed as circular and synergistic."  The examiner explained that contributing causes of sleep disturbances include "stimulating effects of psychotropic and other medications, medical disorders, substance or alcohol use, and underlying sleep disorders, having irregular schedules, and maladaptive habits of sleep and or routines on life."  The examiner opined that a review of the record indicated that a link between the Veteran's alcohol use disorder and obstructive sleep disorder cannot be made to service.

The Board finds that the March 2017 and July 2017 VA examinations to be inadequate, as they are conclusory and fail to provide adequate rationale.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether it is as likely as not (50 percent or greater) that his sleep apnea is causally related to an in-service injury or event.  The examiner should consider the Veteran's lay statements and all pertinent evidence of record when forming an opinion.

The examiner's attention is drawn to the Veteran's March 2017 VA examination and the July 2017 medical opinion. The examiner is also asked to note the Veteran's post-deployment physicals and his history of chronic smoking.

The VA examiner is advised that any doubt as to source of symptoms is to be resolved in the Veteran's favor.

All opinions are to be supported by a thorough explanation.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




